                                            Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 1 of 24




                                   1

                                   2

                                   3

                                   4

                                   5                                IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    UNITED STATES OF AMERICA,                          Case No. 19-cr-00389-CRB-1
                                   9                   Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                  10            v.                                         DISMISS INDICTMENT
                                  11    JOSETH FORTINO SALGADO-
                                        MARTINEZ,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13
                                               Defendant Joseth Salgado-Martinez was removed from the United States in February 2018
                                  14
                                       pursuant to an administrative removal procedure. Soon afterwards, he reentered the United States.
                                  15
                                       Salgado-Martinez is charged with illegal reentry after deportation, a violation of 8 U.S.C. § 1326.
                                  16
                                       See Compl. (dkt. 1). He now brings a motion to dismiss the indictment, arguing that his
                                  17
                                       administrative removal violated his due process rights, and so cannot constitute the prior lawful
                                  18
                                       deportation order necessary to establish the deportation element of the offense. MTD (dkt. 39).
                                  19
                                               Because the Court concludes that Salgado-Martinez has established that he exhausted all
                                  20
                                       administrative remedies available to seek relief against the administrative removal order, the
                                  21
                                       deportation proceedings improperly deprived him of the opportunity for judicial review, and the
                                  22
                                       entry of the administrative removal order was fundamentally unfair, the Court GRANTS the
                                  23
                                       motion and dismisses the indictment.
                                  24

                                  25   I.      BACKGROUND

                                  26           A.     Childhood and DACA Status
                                  27           Joseth Salgado-Martinez was born in Mexico on April 9, 1995. See Falk Decl. Ex. A
                                  28   (DACA Application) (dkt. 34-1) at 2 of 6. He came to the United States with his mother and sister
                                          Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 2 of 24




                                   1   when he was between four and five years old. See MTD at 1; see also id.; Salgado-Martinez Decl.

                                   2   (dkt. 38) ¶ 2. Salgado-Martinez’s father was already in California. See Salgado-Martinez Decl. ¶

                                   3   2. Salgado-Martinez’s parents later had two more children, both United States citizens. See

                                   4   Lawrence Decl. (dkt. 35) ¶ 4(d); see also id. ¶ 4.

                                   5          Starting in kindergarten, Salgado-Martinez attended school in Hayward, California.

                                   6   Salgado-Martinez Decl. ¶ 6. As a result, he speaks fluent English and is most comfortable

                                   7   speaking in English, although he speaks “non-perfect” Spanish to his parents. Id. Starting in

                                   8   seventh grade, Salgado-Martinez became “very cognizant that [he] was undocumented” and, as a

                                   9   result, began to associate with other undocumented people, some of whom “did not have the same

                                  10   kind of guidance” as he did and who engaged in “law-breaking behavior.” Id. ¶¶ 10–11. Despite

                                  11   these difficulties, Salgado-Martinez earned his high school diploma in 2013. See id. ¶ 11; see also

                                  12   Falk Decl. Ex. D (High School Diploma) (dkt. 34-4).
Northern District of California
 United States District Court




                                  13          Shortly before his high school graduation, Salgado-Martinez applied for Deferred Action

                                  14   for Childhood Arrivals (DACA) and Employment Authorization status, which was approved on

                                  15   October 25, 2012, then extended through October 18, 2016. MTD at 3; see generally DACA

                                  16   Application; Falk Decl. Ex. B (Employment Authorization Application) (dkt. 34-2); Ex. C (ICE

                                  17   Approvals for DACA Status and Work Authorization) (dkt. 34-3). Salgado-Martinez began taking

                                  18   courses at Chabot College immediately following high school, in the fall of 2013. See Salgado-

                                  19   Martinez Decl. ¶ 13; see also Opp’n Ex. I (School Records) (dkt. 42-1) at 33 of 34. He also

                                  20   worked part-time in restaurants and at a Walgreens. Salgado-Martinez Decl. ¶ 13. Salgado-

                                  21   Martinez planned to join the Marines, and started studying for the Armed Services Vocational

                                  22   Aptitude Battery test in 2014. See MTD at 3; see also id. ¶ 14.

                                  23          B.      Victim of Attempted Murder
                                  24          On February 10, 2015, Salgado-Martinez became a victim of attempted murder. Lawrence
                                  25   Decl. ¶ 4(f); see generally Falk Decl. Ex. Q (2/10/15 Police Report) (dkt. 34-17). On that day, law
                                  26   enforcement officers in Hayward, California found Salgado-Martinez and a friend, Jesus Meza,
                                  27   “lying with their backs on the ground, and profusely bleeding.” 2/10/15 Police Report at 11 of 76.
                                  28
                                                                                            2
                                          Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 3 of 24




                                   1   After viewing surveillance video, the officers discovered that two males, later identified as

                                   2   Benjamin Cisneros and Noel Garcia, approached Salgado-Martinez and Meza, who were standing

                                   3   on the sidewalk. Id. at 60 of 76; see also MTD at 3–4. At that time, their female accomplice,

                                   4   Angela Sardell, attempted to run Salgado-Martinez over with her car, coming “within about one

                                   5   foot of striking the victims.” 2/10/15 Police Report at 60 of 76; see also MTD at 4. Cisneros then

                                   6   chased Salgado-Martinez as he attempted to run away, stabbing him multiple times. 2/10/15

                                   7   Police Report at 60–61 of 76; see also MTD at 4. One of the officers indicated that, at one point,

                                   8   Cisneros

                                   9
                                                      attempted to stab Salgado in his upper left chest, but Salgado was
                                  10                  able to block the knife from entering his chest with his left hand. As
                                                      a result, the blade of the knife penetrated through Salgado’s entire
                                  11                  hand. If the blade of the knife would have penetrated Salgado’s
                                                      chest, it could have entered his heart, lungs or other vital organs,
                                  12                  which could have likely been a fatal injury.
Northern District of California
 United States District Court




                                  13
                                       2/10/15 Police Report at 63 of 76.
                                  14
                                              Salgado-Martinez suffered severe injuries. See Lawrence Decl. ¶ 4(f); see also Salgado-
                                  15
                                       Martinez Decl. ¶ 15. He required over a dozen stitches for his hand and leg and surgery to sew the
                                  16
                                       severed tendons in his hand back together. Lawrence Decl. ¶ 4(f). Salgado-Martinez was
                                  17
                                       hospitalized for four days. Id.; see also Salgado-Martinez Decl. ¶ 15. He underwent “significant
                                  18
                                       physical therapy,” but still has not regained complete mobility in his hand. See Lawrence Decl. ¶
                                  19
                                       4(f); see also Salgado-Martinez Decl. ¶ 15. Salgado-Martinez “was told after the injury that [he]
                                  20
                                       could not apply to the Marines because [he] now had a disability.” Salgado-Martinez Decl. ¶ 15.
                                  21
                                              The attack appears to have been motivated by gang ties. See 2/10/15 Police Report at 60,
                                  22
                                       63 of 76; see also Opp’n (dkt. 42) at 2. The investigating officer concluded that “Benjamin
                                  23
                                       Cisneros, Noel Garcia and Angela Sardell; all North Side Hayward criminal street gang
                                  24
                                       members/associates, attacked Jesus Meza, a documented Little Town Sureño criminal street gang
                                  25
                                       member and Joseth Salgado, a documented Varrio South Garden [S]ureño criminal street gang
                                  26
                                       member.” 2/10/15 Police Report at 63 of 76.
                                  27
                                              Salgado-Martinez provided a statement to law enforcement officers and cooperated in the
                                  28
                                                                                         3
                                          Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 4 of 24




                                   1   investigation by attempting to identify the suspects through a photographic line-up. See id. at 41–

                                   2   42, 48 of 76. The perpetrators were prosecuted. Lawrence Decl. ¶ 4(g).

                                   3          C.      Convicted of Robbery
                                   4          On February 8, 2016, Salgado-Martinez and three friends, including Meza, were arrested.
                                   5   MTD at 5; see also Opp’n Ex. A (2/8/16 Police Report) (dkt. 42-1) at 5–6 of 8. The police report
                                   6   indicates that, earlier that day, “[t]hree [suspects] attacked two [victims] with fists and a baseball
                                   7   bat.” 2/8/16 Police Report at 3 of 8. One of the victims suffered two broken arms requiring
                                   8   surgery. Id. A suspect not matching Salgado-Martinez’s description was seen on surveillance
                                   9   video leaving the scene and “carrying a pair of black shoes in his hand.” Id. at 6 of 8. However, a
                                  10   suspect matching Salgado-Martinez’s description was seen on the video leaving the scene. Id.
                                  11   This attack also appears to have been motivated by gang ties. See id. at 4 of 8 (noting that the
                                  12
Northern District of California




                                       victims were members of the Norteño gang and recognized the suspects as “Southerners.”).
 United States District Court




                                  13          On July 7, 2017, Salgado-Martinez pleaded guilty in Alameda County Superior Court to
                                  14   one count of robbery in violation of California Penal Code § 211. Opp’n at 2; see also MTD at 5.
                                  15   He was sentenced to two years in prison. MTD at 5; see also Salgado-Martinez Decl. ¶ 16. Meza
                                  16   was sentenced to nine years in prison for both robbery and assault. MTD at 5. Prior to this
                                  17   conviction, Salgado-Martinez had only received an infraction for violating California Penal Code
                                  18   § 415 (Disturbing the Peace), for which he paid a fine in January 2015. Lawrence Decl. ¶ 4(e).
                                  19
                                              D.      Immigration Proceedings
                                  20
                                              ICE located Salgado-Martinez at Folsom State Prison and placed a detainer on him in
                                  21
                                       February 2017. MTD at 5; see also Salgado-Martinez Decl. ¶ 18. After an in-custody interview in
                                  22
                                       November 2017, ICE determined that Salgado-Martinez was suitable for deportation by means of
                                  23
                                       administrative removal. MTD at 5. On December 19, 2017, ICE issued a Warrant of Removal, a
                                  24
                                       Final Administrative Removal Order, and a Notice of Intent to Issue a Final Removal Order. Id.;
                                  25
                                       see generally Falk Decl. Ex. E (Warrant of Removal) (dkt. 34-5); Ex. F (Final Administrative
                                  26
                                       Removal Order) (dkt. 34-6); Ex. 6 (Notice of Intent to Issue a Final Administrative Removal
                                  27
                                       Order) (dkt. 34-7).
                                  28
                                                                                          4
                                           Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 5 of 24




                                   1          On January 3, 2018,1 ICE transferred Salgado-Martinez from Folsom Prison to an ICE

                                   2   processing facility in Sacramento, California. See MTD at 5; see also Notice of Intent to Issue a

                                   3   Final Administrative Removal Order at 3 of 3. There, Salgado-Martinez refused to sign the

                                   4   Certificate of Service on the back of the Notice of Intent and accept deportation, instead requesting

                                   5   withholding of removal to Mexico under 8 U.S.C. § 1231(b)(3) and the Convention Against

                                   6   Torture based upon his fear of returning to Mexico. Opp’n at 3; see also Notice of Intent to Issue

                                   7   a Final Administrative Removal Order at 3 of 3; MTD at 5. At that time, Salgado-Martinez

                                   8   received and initialed a list of pro bono legal service providers. Opp’n at 3; see also Opp’n Ex. C

                                   9   (Legal Service Providers) (dkt. 42-1) at 1.

                                  10          Salgado-Martinez was allotted one free three-minute phone call to his parents on that day;

                                  11   during that call, he asked for their help finding an attorney. MTD at 5; see also Falk Decl. Ex. H

                                  12   (Detainee Telephone Call Record) (dkt. 34-8); Salgado-Martinez Decl. ¶ 19. Salgado-Martinez
Northern District of California
 United States District Court




                                  13   was then transferred to a contract ICE detention facility in Elk Grove, California: the Rio

                                  14   Cosumnes Correction Center (“RCCC”). MTD at 6.

                                  15                  1.      The ACLU Suit Against RCCC
                                  16          Unbeknownst to Salgado-Martinez at the time, RCCC had been the subject of a suit
                                  17   brought by the ACLU in 2013, Lyon et. al v. ICE, 3:13-cv-05878-EMC. See MTD at 6; see
                                  18   generally Falk Decl. Ex. N (Lyon Complaint) (dkt. 34-14). In the lawsuit, the ACLU alleged that
                                  19   RCCC, along with other ICE detention facilities, violated detainees’ Fifth Amendment rights by
                                  20   denying and restricting their ability to make phone calls to locate and communicate with counsel
                                  21   and to gather information and obtain evidence to support their cases and applications for
                                  22   immigration benefits. MTD at 6; see also Lyon Complaint at 23–24.
                                  23          After three years of litigation, ICE and the ACLU entered into a Settlement Agreement,
                                  24   which Judge Chen approved on July 1, 2016. MTD at 7; see generally Falk Decl. Ex. O
                                  25   (Settlement Agreement) (dkt. 34-15). Pursuant to the agreement, RCCC was required to: (1)
                                  26

                                  27
                                       1
                                  28    The Motion to Dismiss lists the year as 2020, see MTD at 5, but this appears to be an error; the
                                       correct date is listed on the Notice of Intent to Issue a Final Administrative Removal Order.
                                                                                            5
                                          Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 6 of 24




                                   1   enable detainees to make free calls to government agencies and identified attorneys performing

                                   2   pro bono services without requiring positive acceptance (a live person answering) or recording and

                                   3   monitoring, (2) enable detainees to make paid calls to attorneys not identified as performing pro

                                   4   bono services without requiring positive acceptance or recording and monitoring, (3) provide

                                   5   accommodations to indigent detainees by allowing them extra access to phone rooms (where they

                                   6   could make free calls) or providing phone credit, (4) inform detainees that they should contact an

                                   7   ICE officer if they had difficulty making a legal call, (5) post instructions sheets in English and

                                   8   Spanish explaining how to use the phones, and (6) show a video to detainees within one week of

                                   9   arrival at the facility explaining phone access options. MTD at 7–8; see also Settlement

                                  10   Agreement at 6–13. ICE was required to implement the telephone access provisions at RCCC by

                                  11   November 17, 2017. MTD at 8; see also Falk. Decl. Ex. P (ACLU Advisory) (dkt. 34-16) at 1.

                                  12          Salgado-Martinez arrived at RCCC in January 2018, less than two months after the
Northern District of California
 United States District Court




                                  13   deadline for implementation. MTD at 8. During his first three weeks at the facility, Salgado-

                                  14   Martinez tried to use the phone system at RCCC to access an attorney. MTD at 8. However,

                                  15   “[b]ecause that phone system was overly confusing and difficult to use . . . Mr. Salgado-Martinez

                                  16   was unable to make contact with an attorney.” Id. Contrary to the settlement’s requirements,

                                  17   Salgado-Martinez never saw a video about phone access, saw posted instructions, or was told that

                                  18   a staff member was available as a legal call facilitator. Id.; see also Salgado-Martinez Decl. ¶ 21.

                                  19   No staff member informed him that he could make free legal calls on an unrestricted phone or

                                  20   receive free phone minutes if he was indigent. MTD at 8; see also Salgado-Martinez Decl. ¶ 27.

                                  21          Salgado-Martinez states that he could not communicate with his parents about their efforts

                                  22   to find an attorney and was unable to use the pro bono attorney list or numbers for other attorneys

                                  23   he received from fellow detainees due to difficulties with the phone system. See MTD at 9; see

                                  24   also Salgado-Martinez Decl. ¶¶ 20–21, 23–24. Although he was able to make non-legal calls to a

                                  25   childhood friend, he asserts that, after dialing the sequence of numbers required to access a free

                                  26   legal call, he would hear only “angry beeping” or a recording that “your call cannot be completed

                                  27   as dialed.” MTD at 9; see also Salgado-Martinez Decl. ¶ 24–25. An ACLU Advisory from May

                                  28   2018 noted that the ACLU was aware of detainees at RCCC who had difficulty navigating the
                                                                                         6
                                          Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 7 of 24




                                   1   facility’s speed dial system. See ACLU Advisory at 5.

                                   2                  2.      Reasonable Fear Interview
                                   3          Because Salgado-Martinez expressed a fear of retuning to Mexico, ICE referred his case to
                                   4   an asylum officer for a reasonable fear interview. See Opp’n at 3; see also Opp’n Ex. D (Notice of
                                   5   Reasonable Fear Interview) (dkt. 42-1). Salgado-Martinez’s first reasonable fear interview was
                                   6   held on January 12, 2018. See MTD at 9; see also Opp’n at 3. During that interview, he requested
                                   7   a continuance in order to allow for consultation with an attorney. MTD at 9; see also Opp’n at 3;
                                   8   Falk Decl. Ex. K (Tolling Notes) (dkt. 34-11). ICE rescheduled the interview for January 24,
                                   9   2018 and Salgado-Martinez again requested a continuance to obtain legal representation. MTD at
                                  10   10; see also Opp’n at 3; Tolling Notes.
                                  11          On January 31, 2018, Salgado-Martinez asserts that ICE agents informed him that he either
                                  12
Northern District of California




                                       had to go forward without an attorney on that day or abandon the claim. MTD at 10; see also
 United States District Court




                                  13   Salgado-Martinez Decl. ¶ 28. According to the asylum officer’s notes, Salgado-Martinez told the
                                  14   officer that he and his family did not “have the money to pay” an attorney. Falk Decl. Ex. L
                                  15   (Interview Notes) (dkt. 34-12) at 3 of 8. Salgado-Martinez also said that he “didn’t try to call
                                  16   anyone from the [pro bono] list” because “[i]t didn’t occur to” him and he did not “know if there
                                  17   [was] anything they [could] do for” him. Id. at 3–4 of 8. The officer asked him if he wanted to
                                  18   continue the interview without an attorney present and he said he did. Id. at 4 of 8.
                                  19          When asked how he was treated in detention, Salgado-Martinez responded, “[f]airly.” Id.
                                  20   He disclosed problems with sanitation and privacy at the facility but did not mention issues with
                                  21   the phones. See id. When asked whether he experienced other problems, he responded that he
                                  22   had not. Id. During the interview, Salgado-Martinez admitted that he was a Sureño gang member
                                  23   from the time he was 14 years old until he went to prison. Id. at 7 of 8.
                                  24          Later in the interview, Salgado-Martinez withdrew from the reasonable fear process,
                                  25   telling the asylum officer that he “probably [couldn’t] win.” Interview Notes at 7–8 of 8; see also
                                  26   Salgado-Martinez Decl. ¶ 28.
                                  27

                                  28
                                                                                         7
                                             Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 8 of 24




                                   1             E.     Removal and Reentry

                                   2             A week later, on February 9, 2018, Salgado-Martinez was bussed to the border and

                                   3   deported to Tijuana by foot. MTD at 10. He “knew no one in Mexico” and slept on the sidewalk

                                   4   and “was often harassed by the police.” Salgado-Martinez Decl. ¶ 31. He stayed in a homeless

                                   5   shelter and eventually re-crossed the border into the United States. MTD at 10; see also id.

                                   6             From April 2018 to May 2019, Salgado-Martinez worked “under the table” in Hayward for

                                   7   a moving company and lived with his family. Salgado-Martinez Decl. ¶ 32. On May 24, 2019, he

                                   8   was arrested in Alameda County after the California Department of Adult Parole Operations

                                   9   received an anonymous tip that he had reentered the country in violation of his state parole

                                  10   conditions. MTD at 11; see also Opp’n at 4. On August 14, 2019, the government filed a criminal

                                  11   complaint charging Salgado-Martinez with illegal reentry. See Compl. Days later, he received

                                  12   bail and has been under U.S. Pretrial Services and California State Parole supervision since that
Northern District of California
 United States District Court




                                  13   time. MTD at 11. He works in construction, helps his parents with his younger siblings, and

                                  14   contributes to the family’s bills. See id.; see also Salgado-Martinez Decl. ¶ 35; Lawrence Decl. ¶

                                  15   4(k). He is also expecting his first child with his girlfriend, who is a U.S. citizen. Lawrence Decl.

                                  16   ¶ 4(k).

                                  17             Since receiving bail, Salgado-Martinez has met with immigration attorneys and learned

                                  18   about the U-visa, a special visa for victims of violent crimes in the United States. MTD at 11; see

                                  19   also Salgado-Martinez Decl. ¶ 36. In February 2020, Salgado-Martinez obtained a U-visa

                                  20   Certification, which is an affidavit from law enforcement attesting that he meets the basic U-visa

                                  21   requirements. MTD at 11–12; see also Falk Decl. Ex. R (U-Visa Certification) (dkt. 34-18).

                                  22             Salgado-Martinez now brings a motion to dismiss his indictment, arguing that his

                                  23   administrative removal cannot constitute the prior lawful deportation order necessary for the

                                  24   government to establish the deportation element of the offense because the defective phone system

                                  25   at RCCC violated his due process rights and he suffered prejudice as a result. See MTD at 1.

                                  26   II.       LEGAL STANDARD
                                  27             A defendant may move to dismiss an indictment on the ground that the indictment “fail[s]
                                  28
                                                                                         8
                                          Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 9 of 24




                                   1   to state an offense.” Fed. R. Crim. P. 12(b)(3)(B)(v). In considering a motion to dismiss an

                                   2   indictment, a court must “analyz[e] whether a cognizable offense has been charged.” United

                                   3   States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002). Courts may grant a pretrial motion to dismiss

                                   4   an indictment when it seeks to resolve questions of law, not fact. United States v. Schulman, 817

                                   5   F.2d 1355, 1358 (9th Cir. 1987).

                                   6          In order to convict a defendant of violating 8 U.S.C. § 1326, the government must prove

                                   7   the following three elements beyond a reasonable doubt: (1) the defendant is a noncitizen; (2) the

                                   8   defendant was previously deported from the United States; and (3) the defendant was found in the

                                   9   United States without the consent of the Attorney General. 8 U.S.C. § 1326(a). “Because the

                                  10   underlying removal order serves as a predicate element of an illegal reentry offense under § 1326,

                                  11   a defendant charged with that offense may collaterally attack the removal order under the due

                                  12   process clause.” United States v. Pallares-Galan, 359 F.3d 1088, 1095 (9th Cir. 2004) (citing
Northern District of California
 United States District Court




                                  13   United States v. Mendoza-Lopez, 481 U.S. 828, 837–38 (1987)). The right to collaterally attack a

                                  14   removal order “is codified at 8 U.S.C. § 1326(d).” United States v. Cisneros-Rodriguez, 813 F.3d

                                  15   748, 755 (9th Cir. 2015).

                                  16          To prevail in a collateral attack on a prior deportation, the defendant must show “that—(1)

                                  17   the [defendant] exhausted any administrative remedies that may have been available to seek relief

                                  18   against the order; (2) the deportation proceedings at which the order was issued improperly

                                  19   deprived the [defendant] of the opportunity for judicial review; and (3) the entry of the order was

                                  20   fundamentally unfair.” 8 U.S.C. § 1326(d). The defendant bears the burden of proving each

                                  21   element. See United States v. Gonzalez-Villalobos, 724 F.3d 1125, 1129 (9th Cir. 2013).

                                  22
                                       III.   DISCUSSION
                                  23
                                              Salgado-Martinez contends that (A) he meets the third prong because the entry of his
                                  24
                                       removal order was fundamentally unfair and (B) he meets the first and second prongs because he
                                  25
                                       was administratively removed after being denied his due process right to counsel and was thus
                                  26
                                       denied the opportunity for meaningful judicial review and is excused from exhaustion of
                                  27
                                       administrative remedies. See MTD at 13, 20.
                                  28
                                                                                        9
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 10 of 24




                                   1          The Court concludes below that Salgado-Martinez has established each of the three prongs

                                   2   of 8 U.S.C. § 1326(d).

                                   3          A.      Fundamental Unfairness
                                   4          An order satisfies the third prong and is “fundamentally unfair” when “(1) [a defendant’s]
                                   5   due process rights were violated by defects in his underlying deportation proceeding, and (2) he
                                   6   suffered prejudice as a result of the defects.” United States v. Gomez, 757 F.3d 885, 892 (9th Cir.
                                   7   2014) (quoting United States v. Ubaldo–Figueroa, 364 F.3d 1042, 1048 (9th Cir. 2004)). The
                                   8   third prong is dispositive. See Cisneros-Rodriguez, 813 F.3d at 756 (holding that “[i]f
                                   9   [defendant’s] final order of removal was entered in violation of her due process rights, and if she
                                  10   suffered prejudice as a result, she is deemed to have ‘exhausted all administrative remedies
                                  11   available to [her]’ and to have been ‘deprived . . . of the opportunity for judicial review.’”) (citing
                                  12
Northern District of California




                                       Ubaldo-Figueroa, 364 F.3d at 1048). Therefore, the Court addresses the third prong first.
 United States District Court




                                  13
                                                      1.        Due Process Violation
                                  14
                                              The government does not dispute that a person in immigration proceedings is entitled to
                                  15
                                       “the privilege of being represented (at no expense to the government) by such counsel, authorized
                                  16
                                       to practice in such proceedings, as the [noncitizen] shall choose.” See 8 U.S.C. § 1228(b)(4)(B);
                                  17
                                       see also Opp’n at 7. The Ninth Circuit held that the right to counsel at an immigration hearing is a
                                  18
                                       constitutional due process right. See Ram v. Mukasey, 529 F.3d 1238, 1241 (9th Cir. 2008)
                                  19
                                       (“Although there is no Sixth Amendment right to counsel in an immigration hearing, Congress has
                                  20
                                       recognized it among the rights stemming from the Fifth Amendment guarantee of due process that
                                  21
                                       adhere to individuals that are the subject of removal proceedings.”) (citing Tawadrus v. Ashcroft,
                                  22
                                       364 F.3d 1099, 1103 (9th Cir. 2004)).
                                  23
                                              Salgado-Martinez asserts that an ICE detainee also has the parallel “due process and
                                  24
                                       statutory right to adequately present his or her case.” MTD at 14 (emphasis in original) (citing
                                  25
                                       Colmenar v. I.N.S., 210 F.3d 967, 971 (9th Cir. 2000)). This is supported in the case law. The
                                  26
                                       Ninth Circuit has held that “[t]he Fifth Amendment guarantees due process in deportation
                                  27
                                       proceedings. As a result, [a noncitizen] who faces deportation is entitled to a full and fair hearing
                                  28
                                                                                         10
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 11 of 24




                                   1   of his claims and a reasonable opportunity to present evidence on his behalf.” Colmenar, 210 F.3d

                                   2   at 971 (citations omitted). The Ninth Circuit has also recognized the complex nature of

                                   3   immigration law and the resulting difficulties pro se detainees face. See Biwot v. Gonzales, 403

                                   4   F.3d 1094, 1098 (9th Cir. 2005) (“The high stakes of a removal proceeding and the maze of

                                   5   immigration rules and regulations make evident the necessity of the right to counsel. The

                                   6   proliferation of immigration laws and regulations has aptly been called a labyrinth that only a

                                   7   lawyer could navigate.”) (citing Castro-O’Ryan v. I.N.S., 847 F.2d 1307, 1312 (9th Cir. 1987)).

                                   8   Therefore, Salgado-Martinez argues that “[r]ealistically, ICE detainees can only present defenses

                                   9   to deportation with the assistance of an attorney.” MTD at 14.

                                  10          Salgado-Martinez contends that the deficient phone access conditions at RCCC resulted in

                                  11   violations of both his right to counsel and his right to adequately present evidence on his own

                                  12   behalf. See id. Salgado-Martinez asserts that, contrary to the settlement’s requirements, he never
Northern District of California
 United States District Court




                                  13   saw a video about phone access, saw posted instructions, or was told that a staff member was

                                  14   available as a legal call facilitator. Id. at 8; see also Salgado-Martinez Decl. ¶ 21; Settlement

                                  15   Agreement at 13. No staff member informed him that he could make free legal calls on an

                                  16   unrestricted phone or receive free phone minutes if he was indigent. MTD at 8; see also Salgado-

                                  17   Martinez Decl. ¶ 27; Settlement Agreement at 12. When Salgado-Martinez attempted to make a

                                  18   free legal call, he would hear only “angry beeping” or a recording that “your call cannot be

                                  19   completed as dialed.” MTD at 9; see also Salgado-Martinez Decl. ¶ 24–25.

                                  20          The government does not actually dispute that ICE failed to comply with its obligations

                                  21   under the Settlement Agreement. See Reply ISO MTD (dkt. 50) at 8. It does not point to any

                                  22   evidence contradicting Salgado-Martinez’s contentions regarding the deficient phone conditions at

                                  23   RCCC. The government argued at the motion hearing, however, that it is Salgado-Martinez’s

                                  24   burden to show that the phone system was not working, and that he may not shift the burden to the

                                  25   government to demonstrate that it was. The Court agreed, but observed that Salgado-Martinez had

                                  26   adduced unrebutted evidence that the phone system was not working. The government ultimately

                                  27   conceded that there was “no affirmative rebuttal” of Salgado-Martinez’s evidence, but argued

                                  28   essentially that his evidence is insufficient, largely because he never raised concerns about the
                                                                                         11
                                           Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 12 of 24




                                   1   phone system while in custody, even when asked about his time at RCCC. See also id. at 8–9; see

                                   2   also Opp’n at 8–9. As defense counsel noted at the hearing, however, Salgado-Martinez was not

                                   3   asked about the phone system. He was not asked about the conditions at RCCC. The question

                                   4   that prompted Salgado-Martinez’s response about sanitation and privacy was “How have you been

                                   5   treated in detention?” See Falk Decl. Ex. L at 4 of 8.2 The context of the question was a

                                   6   reasonable fear interview in which Salgado-Martinez had been told that he had to participate

                                   7   without counsel, and in which he was trying to win his questioner over. His failure to raise the

                                   8   phone issue in that context does not undermine his assertion of that issue now. In addition,

                                   9   Salgado-Martinez’s original attorney states that Salgado-Martinez disclosed the telephone

                                  10   deficiencies during his intake interview, and it was only after this meeting that the attorney learned

                                  11   of the ACLU litigation in the matter. See Rizk Decl. (dkt. 37) ¶¶ 3, 5. The government does raise

                                  12   issues related to Salgado-Martinez’s waiver of counsel and due diligence to locate counsel, see
Northern District of California
 United States District Court




                                  13   Opp’n at 7–9, discussed below. But in the absence of contrary evidence, the Court accepts

                                  14   Salgado-Martinez’s representations about the phone deficiencies as true.

                                  15          Courts ordinarily apply the Mathews v. Eldridge, 424 U.S. 319 (1976), balancing test to

                                  16   determine the constitutional sufficiency of procedures in immigration cases. See Landon v.

                                  17   Plasencia, 459 U.S. 21, 34 (1982) (applying the Mathews test to an exclusion proceeding). In

                                  18   evaluating procedures, courts consider “the interest at stake for the individual, the risk of an

                                  19   erroneous deprivation of the interest through the procedures used as well as the probable value of

                                  20   additional or different procedural safeguards, and the interest of the government in using the

                                  21   current procedures rather than additional or different procedures.” Id. (citing Mathews, 424 U.S.

                                  22   at 334–35). However, as Salgado-Martinez asserts, “ICE has already conceded that it would make

                                  23   the changes in procedures documented in the Settlement Agreement.” MTD at 15–16 n.6; see also

                                  24   Settlement Agreement at 6–13. Accordingly, there is nothing to balance because there is no valid

                                  25   government interest in failing to comply with the Settlement Agreement. See MTD at 15–16 n.6.

                                  26
                                       2
                                  27     The sequence of questions and responses is as follows: “Q. How have you been treated in
                                       detention? A. Fairly. Q. What do you mean by that? A. In a way it’s good and a way it’s bad. Q.
                                  28   How bad? A. Place is not sanitized enough and we do not get enough privacy compared to cell
                                       living.” Id.
                                                                                       12
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 13 of 24




                                   1          In order “[t]o infuse the critical right to counsel with meaning,” the Ninth Circuit has held

                                   2   that immigration judges “must provide [noncitizens] with reasonable time to locate counsel and

                                   3   permit counsel to prepare for the hearing.” Biwot, 403 F.3d at 1098–99 (citations omitted). As

                                   4   Salgado-Martinez posits, “[i]t logically follows that in addition to ‘reasonable time’ ICE must also

                                   5   provide ‘reasonable access’ to the outside world to ‘locate counsel.’” MTD at 16. If reasonable

                                   6   time is necessary to give meaning to the right to counsel, reasonable access to counsel must also

                                   7   be necessary to give meaning to the otherwise useless time. The Ninth Circuit has held that

                                   8   deprivation of counsel in immigration proceedings constitutes a due process violation. See, e.g.,

                                   9   Montes-Lopez v. Holder, 694 F.3d 1085, 1089 (9th Cir. 2012) (“We have recognized that denial

                                  10   of counsel or ineffective assistance of counsel in an immigration proceeding may violate the Fifth

                                  11   Amendment.” (citations omitted)); Rios-Berrios v. I.N.S., 776 F.2d 859, 862–63 (9th Cir. 1985)

                                  12   (holding that an immigration judge’s unreasonable failure to grant a continuance to a detainee for
Northern District of California
 United States District Court




                                  13   the purpose of locating counsel was a due process violation). The Ninth Circuit has also held that

                                  14   “denial of counsel in an immigration proceeding is serious enough to be reversible without a

                                  15   showing of error . . . .” Montes-Lopez, 694 F.3d at 1093.

                                  16          Salgado-Martinez asserts (and the government does not dispute) that “[a]dequate telephone

                                  17   access is simply the only way a detained immigrant can hire an attorney.” See MTD at 16. The

                                  18   government does not contradict Salgado-Martinez’s argument that the deficient phone conditions

                                  19   at RCCC “constitute a due process violation for 8 U.S.C. § 1326 purposes.” See Reply ISO MTD

                                  20   at 12. Additionally, courts have recognized the importance of telephone access in the immigration

                                  21   context. See, e.g., Orantes-Hernandez v. Meese, 685 F. Supp. 1488, 1512 (C.D. Cal. 1988), aff’d

                                  22   sub nom. Orantes-Hernandez v. Thornburgh, 919 F.2d 549 (9th Cir. 1990) (requiring immigration

                                  23   authorities to provide access to telephones during processing of Salvadoran detainees); Perez-

                                  24   Funez v. Dist. Dir., I.N.S., 619 F. Supp. 656, 665 n.19 (C.D. Cal. 1985) (holding that

                                  25   unaccompanied minors seeking entry in to the United States should “be given the fullest

                                  26   opportunity to obtain the advice necessary to make an informed decision, and not merely the right

                                  27   to make and complete a single phone call.”). In his order denying ICE’s motion for summary

                                  28   judgment on plaintiffs’ procedural due process claims in Lyon, Judge Chen found that “the nature
                                                                                        13
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 14 of 24




                                   1   and breadth of the systemic phone restrictions and their potential impact upon detainees’ ability to

                                   2   communicate with counsel, relatives, government agencies, etc., are sufficient to establish a real

                                   3   risk . . . that the restrictions ‘may’ or ‘potentially’ affect the outcome of removal proceedings . . .

                                   4   .” Lyon v. U.S. Immigration & Customs Enf’t, 171 F. Supp. 3d 961, 983 (N.D. Cal. 2016)

                                   5   (citations omitted).

                                   6          Despite the undisputed deficiency of RCCC’s phone system and the necessity of an

                                   7   operational/accessible phone system for a detainee to locate counsel, the government argues that

                                   8   (a) Salgado-Martinez knowingly and voluntarily waived his right to counsel and (b) he did not act

                                   9   with due diligence to find a lawyer. See Opp’n at 7–9. For the reasons set forth below, these

                                  10   arguments fail.

                                  11                          a.      Waiver of Counsel
                                  12
Northern District of California




                                              For a waiver of counsel to be valid, an immigration agent must: “(1) inquire specifically as
 United States District Court




                                  13   to whether [the detainee] wishes to continue without a lawyer; and (2) receive a knowing and
                                  14   voluntary affirmative response. Failure to obtain such a waiver is an effective denial of the right
                                  15   to counsel . . . .” Tawadrus, 364 F.3d at 1103 (citations omitted). “Improperly obtaining such a
                                  16   waiver constitutes a due process violation.” Cisneros-Rodriguez, 813 F.3d at 756 (citations
                                  17   omitted). It is undisputed that, during the reasonable fear interview on January 31, 2018, the
                                  18   asylum officer asked Salgado-Martinez if he wanted to continue his interview without an attorney
                                  19   present, thus satisfying the first condition of a valid waiver. See Interview Notes at 4 of 8.
                                  20          While it is also undisputed that Salgado-Martinez responded in the affirmative, see id., his
                                  21   response likely cannot be fairly characterized as voluntary. The government bears the burden of
                                  22   establishing that the waiver was knowing and voluntary by clear and convincing evidence. See
                                  23   Pallares-Galan, 359 F.3d at 1097 (finding that the government had not established “intentional
                                  24   relinquishment” of the right to appeal). The court should “‘indulge every reasonable presumption
                                  25   against waiver’” and should “not ‘presume acquiescence in the loss of fundamental rights . . . ,
                                  26   especially where an uncounseled individual purportedly waived’ her right to counsel.” Cisneros-
                                  27   Rodriguez, 813 F.3d at 756 (emphasis in original) (quoting Gomez, 757 F.3d at 894). In support
                                  28
                                                                                          14
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 15 of 24




                                   1   of its burden, the government cites the Notice of Intent to Issue a Final Administrative Removal

                                   2   Order, which informed Salgado-Martinez of his right to counsel, and Salgado-Martinez’s two

                                   3   granted requests to postpone his reasonable fear interview so that he could have additional time to

                                   4   locate an attorney. See Opp’n at 7; see also Notice of Intent to Issue a Final Administrative

                                   5   Removal Order; Tolling Notes. While these documents establish that Salgado-Martinez was

                                   6   aware of his right to counsel and may have waived it knowingly, they do not establish that he

                                   7   voluntarily waived his right to counsel at the final interview.

                                   8          The government asserts that “Salgado-Martinez made a decision to proceed without an

                                   9   attorney voluntarily, without undue pressure or influence,” Opp’n at 8, which stands in stark

                                  10   contrast to the “pressure from the ICE agents” Salgado-Martinez asserts that he felt “on that day,

                                  11   as [he] was told [he] had run out of time to find an attorney.” Salgado-Martinez Decl. ¶ 28.

                                  12   According to Salgado-Martinez, he “was told [he] either had to go forward without an attorney . . .
Northern District of California
 United States District Court




                                  13   or pull [his] fear request back and accept deportation.” Id. Salgado-Martinez contends that he

                                  14   “had been given two continuances already,” and that “[n]o one told [him he] could get another

                                  15   continuance.” Second Salgado-Martinez Decl. (dkt. 48) ¶ 4. The government’s assertion is also

                                  16   undermined by ICE’s own statement to Salgado-Martinez during the January 24th meeting that he

                                  17   “must be ready to go forward by early next week. If you do not have an attorney by early next

                                  18   week, you will need to go forward.” Falk Decl. Ex. J (Asylum Officer Meeting Notes) (dkt. 34-

                                  19   10) at 2 of 11.

                                  20          While, as the government asserts, the Ninth Circuit has not found an invalid waiver of the

                                  21   right to counsel under similar circumstances, see Opp’n at 8, neither party cites a case in which the

                                  22   Circuit assessed the question given a lack of access to an attorney. Given the presumption against

                                  23   waiver of right to counsel by uncounseled individuals, see Cisneros-Rodriguez, 813 F.3d at 756

                                  24   (quoting Gomez, 757 F.3d at 894), Salgado-Martinez could not have voluntarily waived a right

                                  25   that he was unable to access.

                                  26          Accordingly, the Court concludes that the government has not provided clear and

                                  27   convincing evidence that Salgado-Martinez voluntarily waived his right to counsel.

                                  28
                                                                                         15
                                           Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 16 of 24




                                   1                          b.      Due Diligence

                                   2          The government next asserts that Salgado-Martinez did not act with due diligence to find

                                   3   an attorney. Opp’n at 8. While Salgado-Martinez’s original declaration “did not provide any

                                   4   information about how many lawyers he called or how often he called them,” see id., that is hardly

                                   5   dispositive of his claim that his due process rights were violated. Salgado-Martinez contends that

                                   6   he did not provide specifics in his first declaration because he did “not remember every specific

                                   7   call” and its details. Second Salgado-Martinez Decl. ¶ 3. Further, his statement during the

                                   8   interview that he did not try to contact the attorneys on ICE’s free legal services list because he did

                                   9   not “know if there [was] anything they [could] do for [him],” see Interview Notes at 3–4 of 8, does

                                  10   not negate the efforts he attests that he made to contact other attorneys and his parents regarding

                                  11   legal representation. See Salgado-Martinez Decl. ¶¶ 20, 23–24, 26. He did not ask for a further

                                  12   continuance because he “was told [he] had run out of time.” See id. ¶ 28. That Salgado-Martinez
Northern District of California
 United States District Court




                                  13   did not raise with the asylum officer his difficulties with the phone system, see Interview Notes

                                  14   at 4 of 8, nor send any “kites”3 to ICE for assistance, does not disprove Salgado-Martinez’s

                                  15   assertion that he nonetheless attempted to access an attorney. Further, the government has not

                                  16   cited any case holding that a detainee must contemporaneously report a potential due process

                                  17   violation, or find himself barred from asserting the violation later.

                                  18          Therefore, the Court concludes that the defective phone system at RCCC led to a violation

                                  19   of Salgado-Martinez’s due process right to counsel and his due process right to present evidence

                                  20   on his own behalf.

                                  21                  2.      Prejudice as a Result of Defects
                                  22          To establish fundamental unfairness and satisfy the third prong of 8 U.S.C. § 1326(d),
                                  23   Salgado-Martinez must also show that he suffered prejudice as a result of the defects in his
                                  24   underlying deportation proceeding. See Gomez, 757 F.3d at 892 (quoting Ubaldo–Figueroa, 364
                                  25   F.3d at 1048). To establish prejudice, a defendant “must only show that he had a ‘plausible’
                                  26

                                  27   3
                                         A kite is a message sent to ICE personnel regarding detainees’ questions, requests, and
                                  28   grievances. See Opp’n at 4. Salgado-Martinez sent a single kite at RCCC, requesting access to
                                       his property on January 4, 2018. Id.; see also Opp’n Ex. H.
                                                                                       16
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 17 of 24




                                   1   ground for relief from deportation.” Ubaldo-Figueroa, 364 F.3d at 1050 (emphasis added)

                                   2   (citations omitted). Salgado-Martinez need not show that he actually would have been granted

                                   3   relief absent the constitutional violation. See id.; see also Pallares-Galan, 359 F.3d at 1103. Thus,

                                   4   Salgado-Martinez “needs to show that relief was more than ‘possible,’ but [he] need not show that

                                   5   it was ‘probable.’” See Cisneros-Rodriguez, 813 F.3d at 761.

                                   6          Salgado-Martinez does not contend that he would have been successful during the

                                   7   reasonable fear interview process with the assistance of counsel; instead, he asserts that he would

                                   8   have applied for and plausibly received a U-visa. See MTD at 18. Congress created the U-visa

                                   9   program in the Victims of Trafficking and Violence Prevention Act of 2000. See id.; see also

                                  10   Opp’n at 9; Lawrence Decl. ¶ 5(a). To obtain a U-visa, a noncitizen must: (1) have suffered

                                  11   substantial physical or mental abuse because he or she was a victim of certain crimes; (2) possess

                                  12   information concerning that crime; (3) have been, currently be, or be likely to be helpful in the
Northern District of California
 United States District Court




                                  13   investigation or prosecution of that crime; (4) have certification from law enforcement certifying

                                  14   his or her helpfulness in the investigation or prosecution of the crime; and (5) have been the victim

                                  15   of a crime that violated the laws of or occurred in the United States. See 8 U.S.C. §

                                  16   1101(a)(15)(U)(i); see also Cisneros-Rodriguez, 813 F.3d at 759 (citing 8 C.F.R. §

                                  17   214.14(c)(2)(i)). The list of qualifying crimes includes murder, felonious assault, or attempt of

                                  18   either. 8 U.S.C. § 1101(a)(15)(U)(iii).

                                  19          An applicant must also be admissible to the United States to obtain a U-visa. Lawrence

                                  20   Decl. ¶ 5(g); see also Opp’n at 10. Grounds of inadmissibility include conviction of crimes

                                  21   “involving moral turpitude” and entering the United States without inspection. See 8 U.S.C. §§

                                  22   1182(a)(2)(A)(i)(I), (a)(6)(A)(i). However, U-visa applicants may receive a waiver of grounds of

                                  23   inadmissibility under either 8 U.S.C. § 1182 (d)(14) or 8 U.S.C. § 1182(d)(3). 8 C.F.R. §

                                  24   212.17(b)(1).

                                  25          It is undisputed that Salgado-Martinez meets the preliminary requirements to obtain a U-

                                  26   visa based on the February 2015 incident in Hayward in which he was a victim of attempted

                                  27   murder. See MTD at 18; see also Opp’n at 11; 2/10/15 Police Report at 1, 60–61, 63 of 76;

                                  28   Lawrence Decl. ¶ 5(o). Attempted murder is a qualifying crime for a U-visa, 8 U.S.C. §
                                                                                        17
                                           Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 18 of 24




                                   1   1101(a)(15)(U)(iii), and Salgado-Martinez suffered significant physical harm as a result of the

                                   2   attack, see Lawrence Decl. ¶ 4(f); see also Salgado-Martinez Decl. ¶ 15. Salgado-Martinez was

                                   3   helpful in the police investigation of the crime, see 2/10/15 Police Report at 41–42, 48 of 76, and

                                   4   has already obtained the required certification form from the Alameda County Sheriff’s Office

                                   5   verifying his helpfulness in the investigation, see generally U-Visa Certification. That the

                                   6   investigation is already closed is immaterial, because the statute provides relief for a victim who

                                   7   “has been helpful.” See 8 U.S.C. § 1101(a)(15)(U)(i)(III); see also Lawrence Decl. ¶ 5(e).

                                   8          Thus, the parties’ dispute centers on the inadmissibility grounds that apply to Salgado-

                                   9   Martinez and whether it is plausible that he would have received a waiver. See Ubaldo-Figueroa,

                                  10   364 F.3d at 1050. At the time of his deportation, Salgado-Martinez required a waiver for both his

                                  11   entry to the United States without inspection as a child, and his 2017 robbery conviction, which is

                                  12   considered a crime “involving moral turpitude.” See 8 U.S.C. §§ 1182(a)(2)(A)(i)(I), (6)(A)(i);
Northern District of California
 United States District Court




                                  13   see also Opp’n at 11; Lawrence Decl. ¶¶ 5(s)–(t). Helen Lawrence, Salgado-Martinez’s

                                  14   immigration attorney,4 asserts (and the government does not dispute) that waivers for entry

                                  15   without inspection “are routinely requested and granted.” Lawrence Decl. ¶ 5(w). She further

                                  16   attests that she has “no doubt that Mr. Salgado would have been granted a waiver” on that ground.

                                  17   Id.

                                  18          It is a closer question whether it is plausible that Salgado-Martinez would have received a

                                  19   waiver for his robbery conviction. Salgado-Martinez does not argue that he would have received a

                                  20   waiver under 8 U.S.C. § 1182(d)(14), which involves the public or national interest and is specific

                                  21   to U-visa applicants. See Reply ISO MTD at 5–6. Instead, Salgado-Martinez asserts that he

                                  22   would have received a waiver under 8 U.S.C. § 1182(d)(3)(A), a general waiver provision, which

                                  23   he refers to as its corresponding provision in the Immigration and Nationality Act, INA §

                                  24   212(d)(3)(A).5 See id. The general waiver provision is applicable to U-visa applicants under 8

                                  25
                                       4
                                  26     The government argues that Ms. Lawrence’s opinion deserves little weight. Opp’n at 13–14.
                                       However, because Ms. Lawrence addressed most of the government’s asserted flaws in her Reply
                                  27   Declaration (dkt. 45), the Court concludes that her opinion is relevant.
                                       5
                                         The government seems to conflate the two waiver provisions in its briefing. See Reply ISO
                                  28   MTD at 5–6; see also Opp’n at 11–12 (citing 8 U.S.C. § 1182(d)(14)). Because Salgado-Martinez
                                       does not contend that he would have received a public interest waiver, the Court does not address
                                                                                        18
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 19 of 24




                                   1   C.F.R. § 212.17(b)(1). See id. at 5 (citing 8 C.F.R. § 212.17(b)(1)). To determine whether it is

                                   2   plausible that United States Citizenship and Immigration Services (“USCIS”) would have granted

                                   3   a waiver, the Court must apply factors relevant to the agency’s exercise of discretion. See United

                                   4   States v. Valdez-Novoa, 780 F.3d 906, 917 (9th Cir. 2015). The factors weigh in favor of

                                   5   Salgado-Martinez.

                                   6          Under the balancing test articulated in Matter of Hranka, the factors USCIS weighs in

                                   7   assessing an application for a waiver under INA § 212(d)(3)(A) include: (1) the risk of harm to

                                   8   society if the person is admitted to the United States; (2) the seriousness of the person’s prior

                                   9   immigration and criminal law violations; and (3) the person’s reasons for wishing to enter the

                                  10   United States. 16 I. & N. Dec. 491, 492 (BIA 1978). Matter of Hranka, cited by both the

                                  11   government and Salgado-Martinez, see Opp’n at 10; Reply ISO MTD at 5, also states that “there

                                  12   is no requirement that the applicant’s reasons for wishing to enter the United States be
Northern District of California
 United States District Court




                                  13   ‘compelling,’” 16 I. & N. Dec. at 491. The Foreign Affairs Manual states that “[e]ligibility for a

                                  14   [INA § 212 (d)(3)(A)] waiver is not conditioned on having a qualifying family relationship, or the

                                  15   passage of a specific amount of time . . . . The law does not require that such action be limited to

                                  16   humanitarian or other exceptional cases.” 9 FAM 305.4-3(C). USCIS must also determine

                                  17   whether it should exercise its discretion to grant a waiver. See USCIS Policy Manual, Volume 9,

                                  18   Part A, Chapter 5, available at https://www.uscis.gov/policy-manual/volume-9-part-a-chapter-5

                                  19   (last accessed Aug. 7, 2020). Relevant factors include family ties, length of lawful residence in

                                  20   the United States, criminal history, and public safety concerns. Id.

                                  21          The government asserts that Salgado-Martinez admits to being affiliated with the Sureño

                                  22   gang, see Interview Notes at 7 of 8, which clearly presents a risk of harm to society, see Opp’n at

                                  23   11. Salgado-Martinez responds that the U-visa process allows an applicant to submit explanations

                                  24   regarding his criminal convictions and past gang membership. Reply ISO MTD at 6; see also

                                  25   Lawrence Reply Decl. ¶ 4(b). Salgado-Martinez asserts that, despite his admission to the contrary

                                  26   during his reasonable fear interview, see Interview Notes at 7 of 8, he was not a gang member

                                  27

                                  28   the government’s argument that such a waiver would not be in the public interest. However, the
                                       Court does discuss the relevant factors relied on by the government in its argument.
                                                                                        19
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 20 of 24




                                   1   even though he had friends who were. Second Salgado-Martinez Decl. ¶ 7; see also Lawrence

                                   2   Reply Decl. ¶4(b) (echoing this point, explaining that other detainees advised him to claim a fear

                                   3   of return to Mexico based on ex-gang membership). He states that he would have explained his

                                   4   affiliations in his U-visa application if he had been given a chance to file one in 2018. Id.

                                   5   Notably, USCIS does not specifically consider gang affiliation as a discretionary factor, and

                                   6   instead assesses “criminal tendencies” based on “an ongoing or continuing criminal record.” See

                                   7   USCIS Policy Manual, Volume 9, Part A, Chapter 5.

                                   8          Even the government admits that Salgado-Martinez has a “limited” criminal history,

                                   9   despite his gang involvement. See Opp’n at 11. His only infraction prior to his robbery

                                  10   conviction was for disturbing the peace, which does not have immigration consequences. See

                                  11   Lawrence Decl. ¶¶ 4(e), 5(t). While his robbery conviction is undoubtedly serious, particularly

                                  12   given the victim’s injuries, see Opp’n at 11–12, police reports detailing specific facts of a crime
Northern District of California
 United States District Court




                                  13   are not ordinarily a part of the USCIS evaluation process, according to Ms. Lawrence, particularly

                                  14   because an officer’s observations do not necessarily bear on the facts of the conviction. See

                                  15   Lawrence Reply Decl. ¶ 5(a); see also Reply ISO MTD at 7. Salgado-Martinez would have also

                                  16   been able to provide his account of the events that led to his conviction in his U-visa application,

                                  17   asserting his “minimal role in the crime.” Lawrence Reply Decl. ¶ 5(b). He would have pointed

                                  18   out that he was not convicted of a gang enhancement or Great Bodily Injury, and that he received

                                  19   a sentence of less than a quarter of the sentence of the main defendant in the case. Id.

                                  20          Salgado-Martinez has several positive equities that weigh in favor of an exercise of

                                  21   discretion by USCIS. Salgado-Martinez spent the majority of his life in the United States and has

                                  22   no memories of Mexico. Lawrence Decl. ¶ 5(u). His parents and siblings, two of whom are U.S.

                                  23   citizens, lived together with him in Hayward, where Salgado-Martinez attended public school and

                                  24   some college. Id. Additionally, Salgado-Martinez’s assistance in the investigation of his

                                  25   attempted murder weighs in favor of the public interest in the investigation of crimes. Id.

                                  26   Salgado-Martinez previously qualified for the “highly discretionary program,” DACA, based on

                                  27

                                  28
                                                                                         20
                                           Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 21 of 24




                                   1   his educational attainments and life circumstances. Id.6 While the government asserts that he had

                                   2   “limited employment history,” Opp’n at 12, Salgado-Martinez was only twenty-two years old at

                                   3   the time of his conviction and has asserted that he worked part-time while in college. Salgado-

                                   4   Martinez Decl. ¶ 13.

                                   5          The Ninth Circuit has held that courts should “focus on whether [noncitizens] with similar

                                   6   circumstances received relief” when assessing plausibility as part of a prejudice inquiry under 8

                                   7   U.S.C. § 1326(d). United States v. Rojas-Pedroza, 716 F.3d 1253, 1263 (9th Cir. 2013); see also

                                   8   United States v. Vasquez-Gonzalez, 901 F.3d 1060, 1070 (9th Cir. 2018) (rejecting immigration

                                   9   attorney’s opinion that the defendant had a “high probability” of relief because though it cited

                                  10   “some cases,” it lacked discussion of cases involving individuals who had been “convicted of

                                  11   three crimes within a year, one of which was a stabbing,” as the defendant had). The Ninth Circuit

                                  12   has also recognized that, according to data compiled by the Department of Homeland Security,
Northern District of California
 United States District Court




                                  13   USCIS ultimately granted over 70 percent of U-visa applications between 2009 and 2015.

                                  14   Cisneros-Rodriguez, 813 F.3d at 761 (citation omitted). The Circuit has held that “statistics alone

                                  15   cannot establish the plausibility of relief,” but that data can “provide[] a reasonable baseline

                                  16   against which to assess the plausibility of relief in [a defendant’s] individual case.” Id. at 762

                                  17   (citation omitted). In Cisneros-Rodriguez, the Ninth Circuit concluded that the defendant could

                                  18   have plausibly been granted a U-visa and waiver despite “a substantial criminal record” including

                                  19   “a variety of state misdemeanors and felonies.” Id. at 759, 762.

                                  20          At the motion hearing, the government argued that Salgado-Martinez did not provide

                                  21   adequate information about individuals with similar circumstances. But in her reply declaration,

                                  22   Ms. Lawrence cites cases in which individuals with more serious criminal histories than Salgado-

                                  23   Martinez were granted waivers of inadmissibility in connection with U-visa applications. See

                                  24   Lawrence Reply Decl. ¶¶ 4(c)(i)–(ii). Ms. Lawrence discusses “a colleague who received an

                                  25   approved U-visa for a client with a California Penal Code § 211 conviction,” the same conviction

                                  26
                                       6
                                  27     The government asserts that Salgado-Martinez was a “poor student,” based on his high school
                                       grade point average. See Opp’n at 12; see also School Records at 34 of 34. This assessment is
                                  28   immaterial, particularly as Salgado-Martinez graduated from high school and attended some
                                       college. See School Records at 33 of 34; see also High School Diploma.
                                                                                       21
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 22 of 24




                                   1   as Salgado-Martinez. Id. ¶ 4(c)(i). “In that case, the person was convicted of felony robbery in

                                   2   tandem with felony false imprisonment, with an 8-month sentence.” Id. That individual also

                                   3   received additional 90-day and 16-month sentences for probation violations for drug possession

                                   4   and prostitution, respectively. Id. Their other convictions included vehicle theft, theft, lewd

                                   5   public conduct, possession of a controlled substance, and sale of marijuana. Id. Mitigating factors

                                   6   in that case included that the individual was a transwoman in an abusive relationship who later

                                   7   demonstrated strong rehabilitation. Id. Ms. Lawrence also attests that she spoke to another

                                   8   colleague who obtained U-visa approval for a client who had been convicted of first-degree felony

                                   9   arson after burning a habitation. Id. ¶ 4(c)(ii). That applicant had two additional misdemeanor

                                  10   convictions and an immigration violation for illegal reentry after deportation. Id. In that case,

                                  11   mitigating factors included that the individual was sexually abused as a child and sexually

                                  12   assaulted by an immigration officer while in custody. Id. Salgado-Martinez appears to be on
Northern District of California
 United States District Court




                                  13   similar footing as these individuals.

                                  14          The government asserts that because Salgado-Martinez was convicted of a “violent or

                                  15   dangerous” crime, he may receive a waiver only “in extraordinary circumstances.” Opp’n at 11–

                                  16   13 (quoting 8 C.F.R. § 212.17(b)(2)). However, the government does not provide authority for its

                                  17   assertion that California Penal Code § 211 is automatically considered a “violent or dangerous”

                                  18   crime. To the contrary, the Ninth Circuit has held that California Penal Code § 211 is not

                                  19   considered a categorical crime of violence in the sentencing context. United States v. Bankston,

                                  20   901 F.3d 1100, 1103–04 (9th Cir. 2018). Ms. Lawrence asserts that she has never seen USCIS

                                  21   apply the extraordinary circumstances standard to any of her U-visa cases with criminal history in

                                  22   eleven years. Lawrence Reply Decl. ¶ 4(c). She also states that she “reached out to nationwide

                                  23   listserves to speak with colleagues who had had the heightened standard applied to their U-visa

                                  24   cases, and no one responded with such experience.” Id. Ms. Lawrence asserts that the standard

                                  25   was not applied to either the robbery or the arson case she cited. Id. ¶¶ 4(c)(i)–(ii). Accordingly,

                                  26   the Court concludes that USCIS likely would not have applied the extraordinary circumstances

                                  27   standard to Salgado-Martinez.

                                  28          While Salgado-Martinez’s robbery conviction and gang ties weigh against the potential
                                                                                        22
                                         Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 23 of 24




                                   1   grant of a waiver, his conduct was not as serious as that of other individuals who were ultimately

                                   2   granted waivers. See id. Additionally, he could have explained his history in his U-visa

                                   3   application and would have emphasized several positive factors. See id. ¶ 5(b). The government

                                   4   argued at the motion hearing that USCIS might not have found that Salgado-Martinez merited a

                                   5   waiver for his robbery conviction. That is not the test. The Court concludes that USCIS could

                                   6   have plausibly exercised its discretion to grant Salgado-Martinez a waiver. See Ubaldo-Figueroa,

                                   7   364 F.3d at 1050. Because he had a plausible ground for relief from deportation, Salgado-

                                   8   Martinez has demonstrated prejudice as a result of the defects in his underlying removal.

                                   9          B.      Denial of Opportunity for Judicial Review and Exhaustion of Administrative
                                  10                  Remedies
                                  11          Salgado-Martinez argues that, because he has established that he was denied his due
                                  12
Northern District of California




                                       process right to counsel, he was also denied the opportunity for meaningful judicial review and is
 United States District Court




                                  13   excused from exhaustion of administrative remedies. See MTD at 20. The Ninth Circuit has held
                                  14   that “[a] defendant can establish the first two prongs of § 1326(d) by showing that he was denied
                                  15   judicial review of his removal proceeding in violation of due process.” Gomez, 757 F.3d at 892.
                                  16   In Cisneros-Rodriguez, the Ninth Circuit found that the defendant had satisfied the first two
                                  17   prongs because her removal order was fundamentally unfair and her waiver of her right to counsel
                                  18   was invalid. See 813 F.3d at 756. Judge Freeman subsequently followed the Ninth Circuit’s
                                  19   holding, finding that “[t]he law is clear that if [the defendant] demonstrates the third requirement
                                  20   under § 1326(d) then the first two requirements are also met.” United States v. Aguilar-Moya, No.
                                  21   17-cr-00015-BLF-1, 2018 WL 3659304, at *4 (N.D. Cal. Aug. 2, 2018) (citing Cisneros-
                                  22   Rodriguez, 813 F.3d at 756). The government devotes its briefing to the third prong and does not
                                  23   cite any contrary authority related to the first two prongs.
                                  24          Because Salgado-Martinez satisfied the third prong of § 1326(d), he has also established
                                  25   the first two prongs—that he was denied judicial review and that he has exhausted all the
                                  26   administrative remedies available to him. See Cisneros-Rodriguez, 813 F.3d at 756 (“If
                                  27   Cisneros’s final order of removal was entered in violation of her due process rights, and if she
                                  28
                                                                                         23
Case 3:19-cr-00389-CRB Document 54 Filed 08/19/20 Page 24 of 24
